DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-20 of copending Application No. 17/495503 in view of Hellgren (2019/0359080). 
This is a provisional nonstatutory double patenting rejection.
 

17/495746
17/495503
1. An apparatus for providing electrical charge to electric-powered farm or construction equipment that travels on ground, the apparatus comprising: 

a driven mass configured to rotate in response to a kinetic energy of the electric powered farm or construction equipment, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass comprises a wheel placed in contact with a surface of the ground; 
a generator configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; and a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the electric powered farm or construction equipment.
1. An apparatus for providing electrical charge to an electric bus, the apparatus comprising:


a driven mass configured to rotate in response to a kinetic energy of the electric bus, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass comprises a wheel placed in contact with a surface of the ground; 


a generator configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; 
and a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the electric bus.
the electric-powered farm or construction equipment travels.  

2. The apparatus of Claim 1, wherein the driven mass comprises a wheel, and wherein the extended position comprises the wheel positioned in contact with a ground surface on which the electric bus travels.
5. The apparatus of Claim 1, wherein the charger comprises a charging cable coupled to a charging port of the electric-powered farm or construction equipment and wherein the charge output is conveyed to the electric-powered farm or construction equipment via the charging cable and the charging port.
3. The apparatus of Claim 1, wherein the charger comprises a charging cable coupled to a charging port of the electric bus and wherein the charge output is conveyed to the electric bus via the charging cable and the charging port.
6. The apparatus of Claim 5, further comprising a circuit element positioned in series with the generator and the charger, wherein the circuit element creates an open circuit between the generator and the charging port of the electric-powered farm or construction equipment.
4. The apparatus of Claim 3, further comprising a circuit element positioned in series with the generator and the charger, wherein the circuit element creates an open circuit between the generator and the charging port of the electric bus.
7. The apparatus of Claim 1, further comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the charger, wherein filtering the electrical output includes one or more of filtering, cleaning, matching, converting, and conditioning the electrical output to reduce risk of damage to the charger by the electrical output.
5. The apparatus of Claim 1, further comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the charger, wherein filtering the electrical output includes one or more of filtering, cleaning, matching, converting, and conditioning the electrical output to reduce risk of damage to the charger by the electrical output.
8. The apparatus of Claim 1, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
7. The apparatus of Claim 1, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
9. The apparatus of Claim 1, further comprising an energy storage device configured to store any excess portion of the charge conveyed to the electric-powered farm or construction equipment when a farm or construction equipment battery or motor is unable to accept all portions of the charge output conveyed from the charger.
8. The apparatus of Claim 1, further comprising an energy storage device configured to store any excess portion of the charge conveyed to the electric bus when an electric bus battery or an electric bus motor is unable to accept all portions of the charge output conveyed from the charger.
10. The apparatus of Claim 9, wherein the energy storage device is further configured to to the electric-powered farm or construction equipment battery or motor on demand.
to the electric bus battery or to the electric bus motor on demand.

10. The apparatus of Claim 1, further comprising a battery storage device and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
12. The apparatus of Claim 1, further comprising a motor and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the motor in one or more bursts based on an energy demand of the motor.
11. The apparatus of Claim 1, further comprising a motor and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the motor in one or more bursts based on an energy demand of the motor.
13. The apparatus of Claim 12, wherein the capacitor storage device comprises one or more ultracapacitors.
12-13. The apparatus of Claim 11, wherein the capacitor storage device comprises one or more ultracapacitors.
14. A method of providing electrical charge to electric-powered farm or construction equipment that travels on ground, the method comprising:
 -103-AMACA.00 1P2C 1PATENT rotating a driven mass in response to a kinetic energy of the electric-powered farm or construction equipment, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass exists in (1) an extended position in which the kinetic energy of the electric-powered farm or construction equipment causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the electric-powered farm or construction equipment does not cause the driven mass to rotate; 

generating, via a generator, an electrical output based on a mechanical input via a the electric-powered farm or construction equipment.
an electric bus, the method comprising: 

-103-AMACA.00 1P2C2PATENT 
rotating a driven mass in response to a kinetic energy of the electric bus, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass exists in (1) an extended position in which the kinetic energy of the electric bus causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the electric bus does not cause the driven mass to rotate; 






to the electric bus.
the electric-powered farm or construction equipment travels.
15. The method of Claim 14, wherein the driven mass comprises a wheel, and wherein the extended position comprises the wheel positioned in contact with a ground surface on which the electric bus travels.
16. The method of Claim 14, wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the electric-powered farm or construction equipment.
16. The method of Claim 14, wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the electric bus.
17. The method of Claim 14, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
17. The method of Claim 14, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
18. The method of Claim 14, further comprising storing, in an energy storage device, any excess portion of the charge conveyed to the electric-powered farm or construction equipment when a farm or construction equipment battery or motor is unable to accept all portions of the charge output conveyed from the charger.
18. The method of Claim 14, further comprising storing, in an energy storage device, any excess portion of the charge conveyed to the electric bus when an electric bus battery or an electric bus motor is unable to accept all portions of the charge output conveyed from the charger.
19. The method of Claim 18, further comprising conveying the excess portion of the charge from the energy storage device to the electric-powered farm or construction equipment battery or motor on demand.
19. The method of Claim 18, further comprising conveying the excess portion of the charge from the energy storage device to the electric bus battery or to the electric bus motor on demand
20. The method of Claim 14, further comprising: (a) receiving at least a portion of the charge output at a capacitor storage device; (b) storing at least the portion of the charge output in the capacitor storage device; and (c) conveying at least the portion of the charge output to a -104-AMACA.00 1P2C 1PATENT battery storage device in one or more bursts based on a 



Claims 1-4, 8-9, 14-16 and 18-19 of Application No. 17/495503 recite an electric bus. Claims 1-4, 8-9, 14-16 and 18-19 of Application No. 17/495503 do not recite an an electric powered farm or construction equipment.
	Hellgren discloses an electrical vehicle comprises an electrical bus and electrical  construction equipment (Par.2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had modified Claims 1-4, 8-9, 14-16 and 18-19 of Application No. 17/495503 with an electrical construction equipment as described in Hellgren to have had the reasonable expectation of providing energy to charge an electric bus which is a type of electric vehicle.

Claims 1, 4 and 7-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-13 and 15-20 of copending Application No. 17/495669 in view of Adam et al. (2019/0351899).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/495746
17/495669
1. An apparatus for providing electrical charge to electric-powered farm or construction equipment that travels on ground, the apparatus comprising: 

the electric powered farm or construction equipment, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass comprises a wheel placed in contact with a surface of the ground; 
a generator configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; and a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the electric powered farm or construction equipment.
a commercial vehicle, the apparatus comprising: 

the commercial vehicle, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass comprises a wheel placed in contact with a surface of the ground; 
a generator configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; and a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the commercial vehicle.

the electric-powered farm or construction equipment travels.  

3. The apparatus of Claim 1, wherein the driven mass comprises a wheel, and wherein the extended position comprises the wheel positioned in contact with a ground surface on which the commercial vehicle travels.
7. The apparatus of Claim 1, further comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the charger, wherein filtering the electrical output includes one or more of filtering, cleaning, matching, converting, and conditioning the electrical output to reduce risk of damage to the charger by the electrical output.
4. The apparatus of Claim 1, further comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the charger, wherein filtering the electrical output includes one or more of filtering, cleaning, matching, converting, and conditioning the electrical output to reduce risk of damage to the charger by the electrical output.
8. The apparatus of Claim 1, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
6. The apparatus of Claim 1, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
to the electric-powered farm or construction equipment when a farm or construction equipment battery or motor is unable to accept all portions of the charge output conveyed from the charger.
7. The apparatus of Claim 1, further comprising an energy storage device configured to store any excess portion of the charge conveyed to the commercial vehicle when a commercial vehicle motor is unable to accept all potions of the charge output conveyed from the charger.
10. The apparatus of Claim 9, wherein the energy storage device is further configured to convey the excess portion of the charge to the electric-powered farm or construction equipment battery or motor on demand.
8. The apparatus of Claim 7, wherein the energy storage device is further configured to convey the excess portion of the charge to the commercial vehicle battery or to the commercial vehicle motor on demand.
11. The apparatus of Claim 1, further comprising a battery storage device and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
9. The apparatus of Claim 1, further comprising a battery storage device and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
12. The apparatus of Claim 1, further comprising a motor and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the motor in one or more bursts based on an energy demand of the motor.
10. The apparatus of Claim 1, further comprising a motor and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the motor in one or more bursts based on an energy demand of the motor.

13. The apparatus of Claim 12, wherein the capacitor storage device comprises one or more ultracapacitors.
11-12. The apparatus of Claim 10, wherein the capacitor storage device comprises one or more ultracapacitors.
14. A method of providing electrical charge to electric-powered farm or construction equipment that travels on ground, the method comprising:
the electric-powered farm or construction equipment, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass exists in (1) an extended position in which the kinetic energy of the electric-powered farm or construction equipment causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the electric-powered farm or construction equipment does not cause the driven mass to rotate; 

generating, via a generator, an electrical output based on a mechanical input via a generator, the generator having a mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; generating a charge output based on the electrical output; and conveying the charge output to the electric-powered farm or construction equipment.
a commercial vehicle, the method comprising: rotating a driven mass in response to a kinetic energy of the commercial vehicle, the driven mass coupled to a shaft such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass exists in (1) an extended position in which the kinetic energy of the commercial vehicle causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the commercial vehicle does not cause the driven mass to rotate;


 generating, via a generator, an electrical output based on a mechanical input via a generator, the generator having a mechanical input  mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; generating a charge output based on the electrical output; and conveying the charge output to the commercial vehicle.

the electric-powered farm or construction equipment travels.
15. The method of Claim 13, wherein the driven mass comprises a wheel, and wherein the extended position comprises the wheel positioned in contact with a ground surface on which the commercial vehicle travels.
16. The method of Claim 14, wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the electric-powered farm or construction equipment.
16. The method of Claim 13, wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the commercial vehicle.
17. The method of Claim 14, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
17. The method of Claim 13, wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.
the electric-powered farm or construction equipment when a farm or construction equipment battery or motor is unable to accept all portions of the charge output conveyed from the charger.
18. The method of Claim 13, further comprising storing, in an energy storage device, any excess portion of the charge conveyed to the commercial vehicle when a commercial vehicle battery or a commercial vehicle motor is unable to accept all portions of the charge output conveyed from the charger.
19. The method of Claim 18, further comprising conveying the excess portion of the charge from the energy storage device to the electric-powered farm or construction equipment battery or motor on demand.
19. The method of Claim 18, further comprising conveying the excess portion of the charge from the energy storage device to the commercial vehicle battery or to the commercial vehicle motor on demand.
20. The method of Claim 14, further comprising: (a) receiving at least a portion of the charge output at a capacitor storage device; (b) storing at least the portion of the charge output in the capacitor storage device; and (c) conveying at least the portion of the charge output to a -104-AMACA.00 1P2C 1PATENT battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
20. The method of Claim 13, further comprising: (a) receiving at least a portion of the charge output at a capacitor storage device; (b) storing at least the portion of the charge output in the capacitor storage device; and (c) conveying at least the portion of the charge output to a battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.


Claims 1, 3, 7-8, 13-16 and 18-19 of copending Application No.17/495669 disclose a commercial vehicle. Claims 1, 3, 7-8, 13-16 and 18-19 of copending Application No.17/495746 do not recite an electric powered farm or construction equipment.
	Adam discloses an electrical vehicle comprises a commercial vehicle and farm  equipment (Par.11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had modified Claims 1, 3, 7-8, 13-16 and 18-19 of Application No. 17/495669 with an electric powered farm equipment as described in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981) and Jackson (2013/0332014).
Claims 1-3: Harrison teaches an apparatus (18) for providing electrical charge to a vehicle (12) (Par.5) (Fig.3), the apparatus (11) comprising: a driven mass (22) configured to rotate in response to a kinetic energy of the vehicle (12), the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) comprises a wheel placed in 
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment; wherein the electric-powered farm or construction equipment is an electric tractor; wherein the electric-powered farm or construction equipment is an electric swather.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29); wherein the electric-powered farm or construction equipment is an electric tractor (Par.29); wherein the electric-powered farm or construction equipment is an electric swather (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; and a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the electric powered farm or construction equipment.  
Jackson teaches a generator (12) (Fig.4) configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to a shaft (104) such that rotation of the shaft (104) causes the mechanical input to rotate 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had the expected result of supplying power from the generator to components of the vehicle (Par.36) to operate the vehicle (Par.48). 
Claim 4: Harrison, Renfro and Jackson teach the limitations of claim 1 as disclosed above. Harrison teaches the driven mass (22) comprises a wheel, and wherein the extended position comprises the wheel (22) positioned in contact with a ground surface (R) on which the vehicle (12) travels (Par.18) (Fig.2).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Claim 5: Harrison, Renfro and Jackson teach the limitations of claim 1 as disclosed above. Harrison discloses a vehicle (Par.4). Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach wherein the charger comprises a charging cable coupled to a charging port of the electric-powered farm or construction equipment and wherein the charge output is conveyed to the electric-powered farm or construction equipment via the charging cable and the charging port.  
Jackson teaches a charger (20) comprises a charging cable (62) coupled to a charging port of a vehicle (10) and wherein the charge output is conveyed to the vehicle (10) via the charging cable (62) and the charging port (Par.40, The electrical connection 62 includes a plug).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had transmitted the charge output from one location or component to another in a reasonable manner (Par.40).
Claim 8: Harrison, Renfro and Jackson teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had a generator drive system that drives the generator as the shaft rotates (Par.59) in order to produce electrical energy (Par.56).
Claim 9: Harrison, Renfro and Jackson teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach further comprising an energy storage device configured to store any excess portion of the charge conveyed to the electric-powered farm or construction equipment when a farm or construction equipment battery or motor is unable to accept all portions of the charge output conveyed from the charger.  
Jackson teaches an energy storage device (18) configured to store any excess portion of the charge conveyed to a vehicle (10) when a vehicle motor (30) is unable to accept all portions of the charge output conveyed from a charger (20) (Par.43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had used any remaining energy not utilized by a motor (Par.43) thereby preventing energy waste.
Claim 14: Harrison teaches a method of providing electrical charge to a vehicle, the method comprising: rotating a driven mass (22) in response to a kinetic energy of the electric bus, the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) 
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach the generator having a mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate.
Jackson teaches a generator (12) (Fig.4) having a mechanical input mechanically coupled to a shaft (104) such that rotation of the shaft (104) causes the mechanical input to rotate (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to 
Claim 15: Harrison, Renfro and Jackson teach the limitations of claim 14 as disclosed above. Harrison teaches the driven mass (22) comprises a wheel, and wherein the extended position comprises the wheel (22) positioned in contact with a ground surface (R) on which the vehicle (12) travels (Par.18) (Fig.2).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Claim 16: Harrison, Renfro and Jackson teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the electric-powered farm or construction equipment.  
Jackson teaches a driven mass (116) comprises a gear (46) (Fig.7), and wherein the extended position comprises the gear (42) engaged with one or more of a drive shaft (Par.64) (Fig.9).

Claim 17: Harrison, Renfro and Jackson teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.  
Jackson teaches a mechanical input of a generator (12) is mechanically coupled to a shaft (104) by one or more of a belt (44) and a pulley system (42 and 46) (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had a generator drive system that drives the generator as the shaft rotates (Par.59) in order to produce electrical energy (Par.56).
Claim 18: Harrison, Renfro and Jackson teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach further comprising storing, in an energy storage device, any excess portion of the charge conveyed to the electric-powered farm or construction equipment when a farm or construction equipment battery or motor is unable to accept all portions of the charge output conveyed from the charger.  
Jackson teaches an energy storage device (18) configured to store any excess portion of the charge conveyed to a vehicle (10) when a vehicle motor (30) is unable to accept all portions of the charge output conveyed from a charger (20) (Par.43).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981) and Jackson (2013/0332014) as applied to claim 5 above, and further in view of Dierickx (8,723,344).
Claim 6: Harrison, Renfro and Jackson teach the limitations of claim 5 as disclosed above. The combination of Harrison and Jackson does not explicitly teach comprising a circuit element positioned in series with the generator and the charger, wherein the circuit element creates an open circuit between the generator and the charging port of the electric bus.
Dierickx discloses a circuit element (74) in series with a generator (17), wherein the circuit element (74) creates an open circuit between the generator (17) and a charging port of a vehicle (Col.10, Lines 6-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a circuit element in series with the generator and the charger in the combination of Harrison and Jackson to have had protected elements being charged when the generator malfunctions (Col.10, Lines 6-13).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981) and Jackson (2013/0332014) as applied to claim 1 above, and further in view of Schiller (2007/0090702).
Claim 7: Harrison, Renfro and Jackson teach the limitations of claim 1 as disclosed above. The combination of Harrison and Jackson does not explicitly teach further comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the charger, wherein filtering the electrical output includes one or more of filtering, cleaning, matching, converting, and conditioning the electrical output to reduce risk of damage to the charger by the electrical output.  
Schiller teaches a filtering circuit (330) configured to filter an electrical output from a generator (140) (Fig.2B) before the electrical output from the generator (140) is received by a charger (335) (Fig.3), wherein filtering the electrical output includes one or more of filtering, cleaning, matching, converting, and conditioning the electrical output to reduce risk of damage to the charger by the electrical output  (Par.61).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Schiller in the combination to have had smooth variations in the voltage or current of the electrical output (Par.61).

Claims 10, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981) and Jackson (2013/0332014) as applied to claims 1, 9 and 18 above, and further in view of Stoicoviciu (2012/0012406).
Claims 10 and 19: Harrison, Renfro and Jackson teach the limitations of claims 9 and 18 as disclosed above. The combination of Harrison and Jackson do not explicitly teach wherein the energy storage device is further configured to convey the excess portion of the charge to the electric-powered farm or construction equipment battery or motor on demand.
Stoicoviciu teaches storing, in an energy storage device (122), any excess portion of a charge conveyed from a generator (102), the energy storage device (122) configured to convey charge to an electric vehicle motor (124) on demand (Par.23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Stoicoviciu in the combination to have had the expected result of converting electrical energy provided from the storage device into mechanical energy for propelling the vehicle (Par.29) when needed.
Claims 12-13: Harrison, Renfro and Jackson teach the limitations of claim 1 as disclosed above. The combination of Harrison and Jackson does not explicitly teach further comprising a motor and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output, and convey at least the portion of the charge output to the motor in one or more bursts based on an energy demand of the motor; wherein the capacitor storage device comprises one or more ultracapacitors.  
Stoicoviciu teaches a motor (124) and a capacitor storage device (122), wherein the capacitor storage device (122) is configured to: receive at least a portion of a charge output from a generator (102), store at least the portion of the charge output, and convey at least the portion of the charge output to the motor in one or more bursts 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Stoicoviciu in the combination to have had the expected result of converting electrical energy stored and provided from a suitable storage device into mechanical energy for propelling the vehicle (Par.29) when needed.

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach alone or in combination:
“a battery storage device and a capacitor storage device, wherein the capacitor storage device is configured to: receive at least a portion of the charge output, store at least the portion of the charge output; and convey at least the portion of the charge output to the battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value”, as disclosed in claim 11, in combination with all the other elements required by the claim.
“receiving at least a portion of the charge output at a capacitor storage device; (b) storing at least the portion of the charge output in the capacitor storage device; and (c) conveying at least the portion of charge output to a battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value”, as disclosed in claim 20, in combination with all the other elements required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 19, 2022